SECURED PROMISSORY NOTE


$450,000.00
August 20, 2007



FOR VALUE RECEIVED, the undersigned, KARAT PLATINUM LLC, (the “Maker”), promises
to pay to SENTRA CONSULTING CORP., (the “Payee”), on or before ninety (90) days
from the date of this Note (the “Payment Date”) the principal sum of Four
Hundred and Fifty Thousand and 00/100 ($450,000.00) Dollars (the “Principal
Amount”), and all interest accrued thereon as provided herein.


Interest shall accrue on the unpaid balance of the Principal Amount at a rate of
nine percent (9%) per annum (the “Interest Rate”). All interest payable
hereunder shall be computed on the basis of actual days elapsed and shall be due
and payable on the Payment Date.


Maker shall have the right to prepay all or any portion of the outstanding
Principal Amount and accrued interest thereon at any time without penalty or
premium. All payments hereunder when paid shall be applied first to the payment
of all accrued interest and the balance shall be applied to the Principal
Amount.


This Note shall be secured by all of Maker's right, title and interest, in and
to any and all assets of Maker, whether now existing or hereafter arising or
acquired, wherever located, together with all attachments, accessions and
equipment now or hereafter affixed thereto or used in connection therewith, all
substitutions and replacements thereof, all supporting obligations thereof, and
all proceeds thereof, as provided pursuant to the General Security Agreement,
dated July 11, 2007, as amended, and incorporated herein by reference.


Notwithstanding any provision contained herein, the total liability of Maker for
payment of interest pursuant hereto, including late charges, shall not exceed
the maximum amount of such interest permitted by law to be charged, collected,
or received from Maker, and if any payments by Maker include interest in excess
of such a maximum amount, Payee shall apply such excess to the reduction of the
unpaid principal amount due pursuant hereto, or if none is due, such excess
shall be refunded.


1.    Events of Default. In case one or more of the following events (each, an
“Event of Default”) (whatever the reason for such Event of Default and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body) shall have occurred and
be continuing:


a.    Default in the payment, when due or declared due, of any principal or
interest payments hereunder.


b.    Maker makes a general assignment for the benefit of creditors; or, in the
absence of such application, consent, acquiescence or action, a trustee,
receiver or other custodian is appointed for Maker; or for a substantial part of
the property of Maker; or any bankruptcy, reorganization, debt arrangement or
other proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is authorized or instituted by, or instituted against,
Maker; or any warrant of attachment or similar legal process is issued against
any substantial part of the property of Maker.

 
 

--------------------------------------------------------------------------------

 
c.    Any representation or warranty made by Maker under this Note shall be
untrue or misleading in any material respect when made.


d.    Maker shall have breached any of its covenants and agreements hereunder.


then, in each case where an Event of Default occurs, the Payee, by notice in
writing to Maker shall inform Maker of such Event of Default and if such default
is not cured within seven (7) business days from the date such notice is
received by Maker, then Payee, may, at its option, declare the outstanding
Principal Amount to be due and payable immediately, and upon any such
declaration the same shall become immediately due and payable.


2.    General.


a.    This Note shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the Maker and Payee.


b.    All notices, requests, claims, demands and other communications given or
made pursuant hereto shall be in writing and shall be deemed to have been duly
given if delivered in person, overnight courier prepaid, or mailed by prepaid
first class registered or certified mail, postage prepaid, return receipt
requested to the respective parties at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section):



(a)  
If to the Maker:



Karat Platinum LLC
15 Hoover Street
Inwood, New York 11096
Attention: Chief Executive Officer



 (b)
With copies to:



Horowtiz & Riser
30 Broad Street
New York, NY 10004
Attention: Sam Riser, Esq.


 
2

--------------------------------------------------------------------------------

 
(c)    If to Payee:


Sentra Consulting Corp.
466 Central Avenue, Suite 200
Cedarhurst, New York 11516
Attention: Chief Executive Officer
 
(c)    With copies to:


David Lubin & Associates, PLLC
26 East Hawthorne Avenue
Valley Stream, NY 11580
Attn: David Lubin, Esq.
 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by overnight courier to the address as provided in
this Section, be deemed given on the earlier of the first business day following
the date sent by such overnight courier or upon receipt or (iii) if delivered by
mail in the manner described above to the address provided in this Section, be
deemed given on the earlier of the third business day following mailing or upon
receipt.


c.    This Note is to be governed by and construed in accordance with the laws
of the State of New York. In any action brought under or arising out of this
Note, the Maker hereby consents to the in personam jurisdiction of any state or
federal court sitting in New York, New York, waives any claim or defense that
such forum is not convenient or proper, and consents to service of process by
any means authorized by New York law.


d.    Maker hereby waives presentment, demand for payment, protest, and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note and authorizes Payee, without notice or
further consent, to grant extensions of time in the payment of any monies under
this Note, and to waive compliance of any provision of this Note.


e.    In the event of a default in the payment of this Note, Maker shall pay
Payee's and expenses of collection, including attorneys’ fees and costs.


 
3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned has duly executed this Note on the date
first set forth above.



 
KARAT PLATIINUM LLC
         
By:      /s/ David Neuberg         
 
Name: David Neuberg
 
Title:   Member



 
4

--------------------------------------------------------------------------------

 